PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,226,482
Issue Date: 2022 Jan 18
Application No. 16/159,747
Filing or 371(c) Date: 15 Oct 2018
Attorney Docket No. 007726.0589U1 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 CFR 1.705 (b) filed March 29, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by one hundred fifty-six (156) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by one hundred fifty-six (156) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).

Patentee asserts that the 200-day period of adjustment for Office delay under 37 CFR 1.703(a)(1) in connection with the mailing of an Office action under 35 U.S.C. 132 more than 14 months after the day after the date the application was filed is incorrect. Petitioner asserts that the First Action Interview Pilot Program Pre-Interview Communication (PIC) mailed July 2, 2020, which was mailed 14 months and 200 days after the day after the date the application was filed should not be considered the first Office action because applicant requested an interview with the examiner. Petitioner states that the First Action Interview Office Action Summary mailed August 12, 2020 in response to the interview conducted August 6, 2020, mailed 241 days after the day after the date 14 months after the date the application was filed, should be considered the first Office action for purposes of 37 CFR 1.703(a)(1).

Petitioner’s argument has been reviewed, and is considered persuasive. As noted on the PIC, if applicant fails to respond to the PIC or requests not to have an interview, the PIC is deemed the first Office action on the merits, and the next subsequent Office action may be made final. MPEP 706.07(a). 

However, if the applicant requests an interview with the Examiner, and an agreement as to allowability is not reached, the examiner will mail a First Action Interview Office Action, setting a time period for reply.

As an interview was scheduled and conducted and a First Action Interview Office Action was mailed August 12, 2020. As the First Interview Office action was not waived, the PIC is not deemed the first Office action on the merits. As such, the period under 37 CFR 1.703(a)(1) runs from the day after the date fourteen months after the date the application was filed, until August 12, 2020, the date the first Office action was mailed, or 241 days. The 200 day period of adjustment for Office delay is removed and replaced with a 241 day period of adjustment for Office delay.

Petitioner further asserts that a 10 day period of reduction in connection with the submission of a supplemental reply or other paper under 37 CFR 1.704(c)(8) (i.e., a terminal disclaimer) submitted 10 days after the day after the date a reply was filed not warranted because the terminal disclaimer was expressly requested by the examiner. 

Upon review, petitioner’s argument is persuasive. On June 29, 2021, a reply was filed. On July 9, 2021, 10 days after the day after the date the reply was submitted, a supplemental reply or other paper (the terminal disclaimer) was filed. On July 19, 2021, an Examiner-Initiated Interview Summary was mailed, stating that an interview was held July 7, 2021, and that the examiner requested a terminal disclaimer to overcome a double patenting rejection with Application No. 16/160,128. The Terminal Disclaimer filed July 9, 2021 disclaims the terminal portion of the statutory term of any patent granted on the subject application which would extend beyond the full statutory term of any patent granted on pending reference Application No. 16/160,128. As 37 CFR 1.704(c)(8) states that applicant delay will not result from the submission of a supplemental reply or other paper which is expressly requested by the examiner, no period of applicant delay is warranted in connection with the supplemental reply or other paper filed July 9, 2021. The 10 day period of reduction for applicant delay is removed and replaced with a 0-day period of reduction for applicant delay.

37 CFR 1.705(b) states any request for reconsideration of the patent term adjustment indicated on the patent must be by way of an application for patent term adjustment filed no later than two months from the date the patent was granted. This two-month time period may be extended under the provisions of § 1.136(a). As the application filed March 29, 2022, was filed within 1 month after the 2 month deadline, a one (1) month extension of time fee is required under 37 CFR 1.136(a) and is being charged to counsel’s deposit account as authorized in the petition. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred fifty-six (156) days.


Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction